                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-448-GCM-DCK

 STACY NELSON OATES,                                  )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 ANDREW SAUL,                                         )
 Commissioner of Social Security,                     )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 5) filed by Russell R. Bowling, concerning Andrew A.

Flemming on October 14, 2019. Andrew A. Flemming seeks to appear as counsel pro hac vice for

Plaintiff, Stacy Nelson Oates.    Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 5) is GRANTED. Andrew A.

Flemming is hereby admitted pro hac vice to represent Plaintiff, Stacy Nelson Oates.

         SO ORDERED.

                                       Signed: October 15, 2019
